DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (U.S. Publication No. 2020/0135634 A1; hereinafter Chiang).
	With respect to claim 1, Chiang discloses a semiconductor architecture comprising: a carrier substrate [20]; a landing pad [48] included in the carrier substrate (see ¶[0058]); a first semiconductor device [100A,100B] provided on a first surface of the carrier substrate, the first semiconductor device comprising a first component [50] provided on the landing pad; and a second semiconductor device [120-126] provided on a second surface of the carrier substrate, a second component [116] protruding from the second semiconductor device being provided on the landing pad (see Figure 24 and 30).
	With respect to claim 2, Chiang discloses wherein the landing pad comprises a metal material (see ¶[0028-0029]).
	With respect to claim 3, Chiang wherein the first component is a buried power rail (BPR) (see ¶[0032-0033]) and the second component is a through-silicon via (TSV) (See ¶[0058]), and wherein the landing pad [48] is provided between the BPR and the TSV.
	With respect to claim 4, Chiang discloses wherein the BPR and the TSV are in contact with the landing pad (See Figure 30).
	With respect to claim 5, Chiang discloses wherein the landing pad has a rectangular cross-sectional shape (see Figure 30; angled rectangular shape).
	With respect to claim 6, Chiang discloses further comprising: a TSV etch stop layer provided between the landing pad and the TSV (See ¶[0058]; barrier layer); and an encapsulant [48a] provided between the landing pad and the BPR (See Figure 7-8).
	With respect to claim 8, Chiang discloses wherein a width of the landing pad is greater than a width of the BPR, and wherein the width of the landing pad is greater than a width of the TSV (see Figure 30).
	With respect to claim 20, Chiang discloses a semiconductor architecture comprising: a wafer [20]; a landing pad [48] provided in the wafer; a semiconductor device [100a,100B] for signal routing provided on a first surface of the wafer, the semiconductor device comprising a BPR [50] provided on the landing pad; and a power distribution network (PDN) semiconductor device [120-126] provided on a second surface of the wafer, a TSV [116] protruding from the PDN semiconductor device being provided on the landing pad (See Figures 24 and 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. Publication No. 2020/0135634 A1; hereinafter Chiang) in view of Peng et al. (U.S. Publication No. 2020/0134128 A1; hereinafter Peng). 
	With respect to claim 7, Chiang fails to explicitly disclose wherein the metal material comprises one of copper, cobalt, and ruthenium.
	In the same field of endeavor, Peng teaches utilizing copper for connecting to a BPR (See ¶[0033]). 	The utilization of copper as taught by Peng is well appreciated in the art as a low resistance option for electrical connections. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (U.S. Publication No. 2018/0374791 A1) discloses a buried power rail
Lai et al. (U.S. Publication No. 2020/0105671 A1) discloses a buried power rail
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818